               Case 2:17-cr-00302-RSM Document 83 Filed 04/20/20 Page 1 of 2




 1                                                                       The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
          UNITED STATES OF AMERICA,                                NO. CR17-0302 RSM
11
                                Plaintiff,
                                                                   ORDER GRANTING UNITED STATES’
12
                           v.                                      MOTION TO FILE A RESPONSE IN
13                                                                 EXCESS OF TWELVE PAGES
          DAVID DEMARIUS ROUTE,
14
                                Defendant.
15
16
             The Court, having reviewed the United States’ Motion to File a Response in
17
     Excess of Twelve Pages, enters the following order:
18
             IT IS HEREBY ORDERED that the Motion is GRANTED for the reasons set
19
     forth in the motion. In order to permit the government to adequately and fully respond to
20
     the factual and legal issues raised in the defendant’s Motion for Reduction in Sentence
21
     (Doc. 78), the Court will permit the United States to file its response pleading at a length
22
     greater than twelve pages.
23
     //
24
     //
25
     //
26
27
28
      Order Granting Motion to File Response in Excess of Twelve Pages                    UNITED STATES ATTORNEY
                                                                                         700 STEWART STREET, SUITE 5220
      U.S. v. David Demarius Route, CR17-00302 RSM -1
                                                                                           SEATTLE, WASHINGTON 98101
                                                                                                 (206) 553-7970
              Case 2:17-cr-00302-RSM Document 83 Filed 04/20/20 Page 2 of 2




 1          DATED this 20th day of April, 2020.
 2
 3
 4
 5                                                    A
                                                      RICARDO S. MARTINEZ
 6                                                    UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12 Presented by:
13 s/ C. Andrew Colasurdo
   C. ANDREW COLASURDO
14 Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Order Granting Motion to File Response in Excess of Twelve Pages         UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     U.S. v. David Demarius Route, CR17-00302 RSM -2
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
